UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7227


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00191-CMH-1)


Submitted:    December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.    Dabney P. Langhorne, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a jury trial, David Hill was convicted of

conspiracy    to   commit   offenses    against    the   United   States,   18

U.S.C. § 371 (2006), three counts of armed bank robbery, 18

U.S.C. § 2113(a), (d) (2006), and three counts of use of a

firearm during a crime of violence, 18 U.S.C. § 924(g) (2006).

Hill was sentenced, in December 2001, to an aggregate term of

984 months’ imprisonment.        On direct appeal, this court affirmed

Hill’s convictions and sentence.           See United States v. Hill, 78

F. App’x 223 (4th Cir. 2003).              In September 2011, Hill filed

another notice of appeal of the criminal judgment.                   However,

because we have previously affirmed this criminal judgment, we

dismiss the appeal as duplicative and untimely.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before   the    court    and

argument would not aid the decisional process.



                                                                    DISMISSED




                                       2